                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICOLA ARGENTINA,                                      CIVIL ACTION
              Plaintiff,

             v.

BARBARA GILLETTE and CITY OF                           NO. 17-2908
PHILADELPHIA,
              Defendants.

                                        ORDER

      AND NOW, this 9th day of January, 2019, upon consideration of Defendants’ Motion for

Summary Judgment and memoranda in support (ECF Nos. 32, 40), and Plaintiff’s responses

thereto (ECF Nos. 38, 41), IT IS ORDERED that the motion is GRANTED. Plaintiff’s

Complaint will be DISMISSED WITH PREJUDICE.

                                                BY THE COURT:

                                                /S/WENDY BEETLESTONE, J.


                                                _______________________________
                                                WENDY BEETLESTONE, J.
